Case 2:19-cr-20447-VAR-DRG ECF No. 1 filed 06/24/19 PagelD.1 Page 1of3

AO 91 (Rev. 11/11) Criminal Complaint

AUSA:. Barrington Wilkins
Officer:

_ Telephone: (313) 226- 9621.
Telephone: (313) 316-0874

 

Brian Ceckiewicz Jr.

_ UNITED STATES DISTRICT Court

Eastern District of Michigan

United States of America ;-
Vv. ,

"Reyes Obdulio LOPEZ RAMIREZ

CRIMINAL COMPLAINT

~ I, the complainant i in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of

Eastern

Code Section.
Title 8, United States Code, Section 1326(a)

N

This criminal complaint i is ‘based. on these facts:

June 16, 2019

District of Michigan , the defendant(s) violated:

for the:

 

-q Case: 2: 19- o-mj-30382

| Agsigned To : Unassigned

; Assign. Date - 6/24/2019 JuO
| Description: RE: REYES OBD -
| LOPEZ RAMIREZ (EOB) i

 

  

in the county of Wane in inthe ~~

 

| Offense Description EE

Unlawful Re-entry after Removal from the United States~ ~~~” eon eens

On or about June 16, 2019, in the Eastern District of Michigan, Southern Division, ‘Reyes Obdulio LOPEZ RAMIREZ, an |
alien. from Mexico was found in the United States after having been denied admission, excluded, deported, and removed -
therefrom on or about September 4, 2012 at or near Newark, NJ and not having obtained the express consent of the®
Attorney General of the United States or the Secretary of Homeland Security to re- apply f for admission thereto; in

violation of Title 8, United s States Code, Section 1326(a).

[Z] Continued on the attached sheet.

Sworn to before me and signed in my presence.

Date: - G ( q | IS :

City and state: __ Detroit, Michigan

C

 

 

Complainant's signature -

Brian Ceckiewicz Jr, Deportation Officer — <n
Printed name and title

 

 

Judge's signature ..

David R. Grand; United States Magistrate Judge
Printed name and title

/
Case 2:19-cr-20447-VAR-DRG ECF No. 1 filed 06/24/19 PagelD.2 Page 2 of 3

AFFIDAVIT |

L, Brian Ceckiewicz J r, declare the following under penalty of perjury:

1.

Tama Deportation Officer employed with the U.S. Department of
Homeland Security (DHS), Immigration and Customs Enforcement —
(ICE). The facts set forth herein are based upon my personal.

- knowledge as well as information provided by other law enforcement

officers and record checks of law enforcement databases. I have also
reviewed the A-file documents and system automated data relating to
Reyes Obdulio LOPEZ RAMIREZ, which attests to the following: -

LOPEZ RAMIREZ is a 25-year-old male citizen of Guatemala, who
last entered the United States at an unknown place, on an unknown date
without being admitted, inspected or paroled °y an Immigration Officer.

. On November 26, 2009, LOPEZ. RAMIREZ was arrested by the U. S.

Border Patrol at or near Tucson, Arizona. He was served with an I-860,
Notice and Order of Expedited Removal and, on December 08, 2009,

was removed to Guatemala. via Phoenix, Arizona under the alias name
of “Otonel Perez-Mejia.” oe mg Rp

On July 31, 2012 LOPEZ. RAMIREZ was arrested. by Immigration and .
Customs: Enforcement at or near Boston, Massachusetts. He was served
with an I-871, Notice of Intent/Decision to Reinstate Prior Order of
Removal and, on September 4, 2012, was removed to Guatemala via
Newark, NJ under the alias name of “Otonel Perez-Mejia.” __

On June 16, 2019, LOPEZ RAMIREZ was arrested by the Livonia
Police Department in Livonia, Michigan for Driving Without an

_ ‘Operators License. The charges for this offense are currently pending.

On June 16, 2019, LOPEZ RAMIREZ’s fingerprints were submitted

during the standard booking process at the Livonia Police Department

in Livonia, Michigan revealing a positive biometric match with the
Department of Homeland Security's USVISITAIDENT automated
system for a previously removed alien from Guatemala. .

On June 17, 2019, ICE/ERO Officers arrested LOPEZ RAMIREZ at the -

‘Livonia Police Department i in Livonia, Michigan after he completed

1
Case 2:19-cr-20447-VAR-DRG ECF-No. 1. filed.06/24/19 PagelD.3. Page 30f 3.

service of his sentence. ICE/ERO officers searched his fingerprints in
- ICE/FBI systems which search returned with a positive match for Reyes
Obdulio LOPEZ RAMIREZ, DOB: 09/11/1993, AXXX-XXX- 181, a

previously removed alien.

8. The aforementioned arrest and subsequent-detention was an —
-administrative, non-criminal action made pursuant to the authority _
_ found in sections 1357, 1225; 1226, and/or 1231 of Title 8, United’ -

_ States Code to-arrest and‘detain any alien entering or attempting to enter
the United States, or any alien present in the United States, who-is
reasonably believed to be in violation of any law or regulation
regulating t the admission, exclusion, expulsion, or removal of aliens. .

9. On June 17, 2019, I reviewed the Alien Registration file XXX- XXX-
181 and conducted system checks. There is no evidence to indicate that
LOPEZ RAMIREZ has applied for or received permission from the
Attorney General or the Secretary 0 of Homeland Security to reapply for
admission to the United States... PT eG
10. Based on nthe above information, I believe there i is: probable cause to
-conclude that Reyes Obdulio LOPEZ RAMIREZ, is an alien who was
found in or reentered the United States after deportation or removal,
without the express permission. from the Attorney General of the United
States or-from the Secretary-of the Department of Homeland Security in -- -

violation of Title 8, United States Code, Section 1326fa).

Brian Ceckiewicz Ji Deportation Officer
_.. « Immigration and Customs Enforcement

Sworn to before me-and signed: in my ©
presence and/or by reliable electronic means.

eae Sc <

Honorable David R. Grand
United States Magistrate Judge... -
